Exhibit 10.2

 

GT ADVANCED TECHNOLOGIES INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of           
    , 2013, by and between GT Advanced Technologies Inc., a Delaware corporation
(the “Company”), and «Employee» (“Employee”), in accordance with the 2011 Equity
Incentive Plan of the Company, as the same may be amended from time to time (the
“Plan”).  Certain definitions are set forth in Section 7 of this Agreement.

 

On                    , 2013, the Company granted to Employee «Number_of_RSU»
restricted stock units (the “RSUs”) under the Plan.  Each RSU entitles Employee
to receive from the Company one share of the Company’s common stock, par value
$.01 per share (“Common Stock”) for each RSU granted hereunder that becomes
vested under the terms described herein and in the Plan.  All of such shares of
Common Stock that may hereafter be delivered to Employee pursuant to this
Agreement are referred to herein as “Employee Stock.”

 

The parties hereto agree as follows:

 

1.     Incorporation by Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  Employee hereby acknowledges receipt of a true
copy of the Plan and that Employee has read the Plan carefully and fully
understands its content.  In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

2.     Grant of the RSUs.

 

(a)   The Company granted to Employee, as of                , 2013,
«Number_of_RSU» RSUs, subject to the terms and conditions hereunder.  Employee
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, Employee with any protection against potential future
dilution of Employee’s stockholder interest in the Company for any reason. 
Employee shall not have the rights of a stockholder in respect of the shares of
Common Stock underlying these RSUs until such Common Stock is delivered to the
Participant in accordance with Section 4.

 

(b)   The grant of the RSUs by the Company is subject to Employee’s execution
and delivery of the attached Proprietary Rights and Confidentiality Agreement
between Employee and the Company (or, at the discretion of the Board, a similar
agreement containing such terms as the Board, or a duly designated committee
thereof, shall determine) (the “Employee Confidentiality Agreement”), if
Employee is not currently subject to such an agreement.  These RSUs and all
shares of the Employee Stock shall be subject to the terms and

 

--------------------------------------------------------------------------------


 

conditions of the Employee Confidentiality Agreement or such similar agreement
(whether executed in connection herewith or prior to the date hereof).  In the
event the Employee violated the terms of the Employee Confidentiality Agreement,
any non-compete agreement, non-solicitation agreement or such similar agreement
(whether executed in connection herewith or prior to the date hereof) between
the Employee and the Company, any unvested portion of the RSUs shall be
forfeited effective as of the date of such breach (and this Agreement and the
RSUs shall terminate and expire at such time), unless sooner terminated by
operation of another term or condition of this Agreement or the Plan.

 

(c)   In connection with the receipt of the RSUs and the delivery of any
Employee Stock hereunder, Employee represents and warrants to, and agrees with,
the Company that:

 

(i)            The RSUs and the Employee Stock to be acquired by Employee
pursuant to this Agreement shall be acquired for Employee’s own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state securities laws, and the RSUs and the
Employee Stock shall not be disposed of in contravention of the Securities Act
or any applicable state securities laws.

 

(ii)           This Agreement constitutes the legal, valid and binding
obligation of Employee, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by Employee do not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Employee is a party or any judgment, order or decree to
which Employee is subject.

 

(iii)          Employee has not taken any action that constitutes a conflict
with, violation or breach of, and the execution and delivery of this Agreement
and the other agreements contemplated hereby will not conflict with, violate or
cause a breach of, any noncompete, nonsolicitation or confidentiality agreement
to which Employee is a party or by which Employee is bound.  Employee agrees to
notify the Board of any matter (including, but not limited to, any potential
acquisition by the Company) which, to Employee’s knowledge, might reasonably be
expected to violate or cause a breach of any such agreement.

 

(iv)          Employee is a resident of «Residence».

 

(v)           Employee has been advised and encouraged in writing (via this
Agreement) to consult with an attorney and a tax advisor prior to signing this
Agreement.

 

(d)   As an inducement to the Company to issue any RSUs to Employee, and as a
condition thereto, Employee acknowledges and agrees that neither the issuance of
the RSUs or the delivery of any Employee Stock nor any provision contained
herein shall entitle Employee to employment with the Company or any of the
Subsidiaries, or affect the right of the Company or any of its Subsidiaries to
terminate Employee’s employment at any time, with or without cause.

 

(e)   The Company and Employee acknowledge and agree that this Agreement has
been executed and delivered, the RSUs have been granted and any Employee Stock
that may be

 

2

--------------------------------------------------------------------------------


 

delivered hereunder will be delivered, in connection with and as a part of the
compensation and incentive arrangements between the Company (together with its
Subsidiaries) and Employee.

 

(f)    In connection with the issuance of any Employee Stock hereunder, Employee
hereby agrees and acknowledges that all of the shares of the Employee Stock are
subject in all respects to the terms of this Agreement.

 

3.     Vesting.

 

(a)   Except as otherwise provided in this Section 3, the RSUs shall become
vested in accordance with the following schedule, if as of each such date
Employee has continuously served as an employee of the Company (or any of its
direct or indirect wholly owned Subsidiaries, as applicable) since the date
hereof, such that, subject to the other terms and conditions of this Agreement,
all of the RSUs shall be vested on third anniversary of date of grant:

 

Date

 

RSUs Vested

First Anniversary of Date of Grant

 

One-Third

Second Anniversary of Grant

 

One-Third

Third Anniversary of Grant

 

One-Third

 

(b)   Except as otherwise provided in this Section 3, if Employee’s employment
with the Company (or any of its direct or indirect wholly owned Subsidiaries, as
applicable) terminates for any reason (including upon the death or disability of
Employee prior to the vesting of all or any portion of the RSUs awarded under
this Agreement), such unvested portion of the RSUs shall immediately be
cancelled and Employee (and Employee’s estate, designated beneficiary or other
legal representative) shall forfeit any rights or interests in and with respect
to any such RSUs.  In the event that the Employee’s employment with the Company
(or any of its direct or indirect wholly owned Subsidiaries, as applicable)
terminates as a result of Employee’s retirement from the Company (or any of its
direct or indirect wholly owned Subsidiaries, as applicable), and each of the
following conditions is satisfied: (A) the sum of the total years of such
Employee’s service at the Company plus such Employee’s age is equal to (or
greater than) 65, (B) the Employee (1) has at least 5 years of service at the
Company and (2) is at least 60 years old, and (C) the Employee has executed and
delivered  to the Company (at the time of such Employee’s retirement) a general
release, in a form satisfactory to the Company, that releases claims that the
Employee may have against the Company, then the Performance RSUs awarded under
this Agreement shall continue to vest in accordance with the schedule set forth
in Section 3(a) above following retirement until such time as the Performance
RSUs shall have become vested in full (unless the RSUs are sooner terminated by
operation of another term or condition of this Agreement or the Plan).

 

(c)   In addition to Section 3(a) above, upon a termination by the Company (or
any of its direct or indirect wholly owned Subsidiaries, as applicable) without
Cause or by Employee with Good Reason of Employee’s employment with the Company
(or any of its direct or indirect wholly owned Subsidiaries, as applicable) that
also constitutes a “separation from service” within

 

3

--------------------------------------------------------------------------------


 

the meaning of Code Section 409A within twelve months following a Change in
Control of the Company (a “Change in Control Termination”), all remaining
unvested RSUs shall vest (for the avoidance of doubt, the vesting described in
this Section 3(c) is in addition to, and not in lieu of, any vesting described
in Section 3(a) above).

 

4.     Delivery of Common Stock.  Subject to the terms of the Plan and Section 6
below, if the RSUs awarded by this Agreement become vested, the Company shall
promptly distribute to Employee the number of shares of Common Stock equal to
the number of the RSUs that so vested; provided that to the extent required by
Code Section 409A, delivery of shares of Common Stock upon a Participant’s
“separation from service” within the meaning of Code Section 409A shall be
deferred until the six month anniversary of such separation from service.  In
connection with the delivery of the shares of Common Stock pursuant to this
Agreement, the Participant agrees to execute any documents reasonably requested
by the Company and provide therein customary representations and warranties
related to the receipt of such shares of Common Stock.

 

5.     Certificates.  The shares of Employee Stock may be in certificated or
uncertificated form, as permitted by the Company’s Bylaws.

 

6.     Corporate Event.  In the event any dividend or distribution of Common
Stock, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, change of control or
exchange of Common Stock or other securities of the Company, or other corporate
transaction or event affects the Common Stock, or in the event of the sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company, whether by sale of assets, merger or otherwise
(determined on a consolidated basis) to a Third Party (or group of affiliated
Third Parties) (each, a “Corporate Event”), the Board shall, in such manner as
it in good faith deems equitable, (i) adjust any or all of the number of shares
of Employee Stock or other securities of the Company (or number and kind of
other securities or property) subject to the RSUs, or (ii) make provision for an
immediate cash payment to Employee in consideration for the cancellation of the
RSUs, to the extent allowed under Code Section 409A.  Notwithstanding the
provisions of this Section 6 or Section 3(c), in the event (x) any RSUs would
otherwise vest pursuant to Section 3(c) and (y) the Company is not the surviving
entity in any Change in Control or the Company sold, transferred or otherwise
disposed of all or substantially all of its business or assets pursuant to such
Change in Control, then the Company may provide that any successor to the
Company and/or its assets pursuant to such Change in Control shall provide the
Employee with the same per share consideration provided to a holder of Common
Stock in connection with such Change in Control in lieu of otherwise allowing
such RSUs to vest pursuant to Section 3(c).

 

7.     Definitions.

 

“Board” means the Company’s Board of Directors.

 

“Cause” shall have the meaning set forth in Employee’s Employment Agreement. If
Employee does not have an Employment Agreement or if such Employment Agreement
does not contain a definition of “Cause” then “Cause” shall mean with respect to
Employee one or

 

4

--------------------------------------------------------------------------------


 

more of the following:  (i) the commission of a felony or other crime involving
moral turpitude or the commission of any other act or omission involving
dishonesty, disloyalty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (ii) repeatedly reporting
to work under the influence of alcohol or illegal drugs, the use of illegal
drugs in the workplace or other repeated conduct causing the Company or any of
its Subsidiaries substantial public disgrace or disrepute or substantial
economic harm, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board, (iv) any act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its Subsidiaries to
the material disadvantage or detriment of the Company and its Subsidiaries,
(v) breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries, or (vi) any breach of the
Proprietary Rights and Confidentiality Agreement between the Company and GT
Solar Incorporated, or any material breach of any other agreement between the
Company and Employee.

 

“Change in Control” means (i) the consummation of any transaction or series of
transactions resulting in a Third Party (or group of affiliated Third Parties)
owning, directly or indirectly, securities of the Company possessing the voting
power to elect a majority of the Company’s board of directors (whether by
merger, consolidation or sale or transfer of the Company’s securities) or
(ii) the sale, transfer or other disposition of all or substantially all of the
business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis) to a Third Party (or group of
affiliated Third Parties).

 

“Employment Agreement” means, if Employee is party to an employment agreement
with the Company (or a subsidiary of the Company), the employment agreement
between Employee and the Company (or a subsidiary of the Company, as applicable)
as currently in effect on the date of this Agreement.

 

“Good Reason” shall have the meaning set forth in Employee’s Employment
Agreement.  If Employee does not have an Employment Agreement or if such
Employment Agreement does not contain a definition of “Good Reason” then “Good
Reason” shall mean if Employee resigns from employment with the Company and its
Subsidiaries prior to the end of the employment period as a result of the
occurrence of one or more of the following events:  (i) the Company reduces the
amount of the base salary (other than as a result of a general across-the-board
salary reduction applicable to all senior executives of the Company) or elects
to eliminate the Executive Incentive Program of the Company (“EIP”) without
permitting Employee to participate in an annual incentive bonus plan in place of
the EIP which offers a potential bonus payment comparable to that earnable at
100% of plan target by Employee under the EIP, (ii) the Company changes
Employee’s title and reduces his responsibilities or authority in a manner
materially inconsistent with that of the position of «Title» or (iii) the
Company changes Employee’s place of work to a location outside of «GT_Location»;
provided that in order for Employee’s resignation for Good Reason to be
effective hereunder, Employee must provide written notice to the Company stating
Employee’s intent to resign for Good Reason and the grounds therefor within
thirty (30) days after such grounds exist and grant the Company thirty (30) days
from receipt of such notice to remedy or otherwise remove the grounds supporting
Employee’s resignation for Good Reason.

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

8.     Notices.  Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address below indicated:

 

To the Company:

 

GT Advanced Technologies Inc.
20 Trafalgar Square
Nashua, New Hampshire 03063
Attention: General Counsel

 

To Employee:

 

«Employee»
«Residential_Address_1»
«Residential_Address_2»

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

9.     General Provisions.

 

(a)   Transferability.  The RSUs shall not be transferable by Employee other
than by the laws of will or descent.  All provisions of this Agreement shall in
any event continue to apply to any RSU transferred as permitted by this
Section 9(a), and any transferee shall be bound by all provisions of this
Agreement as and to the same extent as Employee.  Any transfer or attempted
transfer of any RSUs in violation of any provision of this Agreement shall be
void, and the Company shall not record such transfer on its books or treat any
purported transferee of such RSUs as the owner of such stock for any purpose.

 

(b)   Withholding Taxes.  The Company shall be entitled to withhold from any
amounts due and payable by the Company and/or any of its Subsidiaries to
Employee the amount of any federal, state, local or other tax which, in the
opinion of the Company, is required to be withheld in connection with the
vesting of the RSUs, the delivery of shares of the Employee Stock or the
delivery of cash, securities or other property as provided in Section 6.  To the
extent that the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the delivery or vesting, as applicable,
of such shares of the Employee Stock that

 

6

--------------------------------------------------------------------------------


 

Employee make arrangements satisfactory to the Company for the payment of the
balance of such taxes required to be withheld.  The Board, upon the written
request of Employee, in the Board’s sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Employee to satisfy
all or part of the tax obligations in connection with the vesting of the RSUs or
the delivery of the shares of Employee Stock by (i) having the Company withhold
otherwise deliverable shares, or (ii) delivering to the Company shares that have
been held by Employee for at least six months, in each case having a Fair Market
Value (as defined in the Plan) equal to the amount sufficient to satisfy such
tax obligations.

 

(c)   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)   Complete Agreement.  This Agreement, the Plan, those documents expressly
referred to herein and therein and other documents of even date herewith embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(e)   Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

(f)    Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Employee,
the Company and their respective successors and assigns (including subsequent
permitted holders of the RSUs or the Employee Stock); provided that the rights
and obligations of Employee under this Agreement shall not be assignable except
in connection with a permitted transfer of the Employee Stock hereunder.

 

(g)   Choice of Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by, and construed in accordance with, the internal law, and not the
law of conflicts, of the State of Delaware, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(h)   Remedies.  Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party shall be entitled to specific performance and/or other injunctive
relief from any court of law or

 

7

--------------------------------------------------------------------------------


 

equity of competent jurisdiction (without posting any bond or deposit) in order
to enforce or prevent any violations of the provisions of this Agreement.

 

(i)    Amendment and Waiver.  The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Employee.

 

*      *      *      *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Hoil Kim

 

 

 

Title:

Vice President, Chief Administrative Officer and General Counsel

 

 

 

 

 

                                                                         

 

«Employee»

 

[Signature Page - Restricted Stock Unit Agreement with «Employee»]

 

--------------------------------------------------------------------------------